      Case 8-19-73686-reg          Doc 46      Filed 09/08/20      Entered 09/08/20 08:44:41




U NITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re:
                                                      Case No. 19-73686-reg
JULIA F. SOUSSIS,                                     (Chapter 13)

         Debtor
----------------------------------------------------------x
       REPLY TO: (A) THE UNITED STATES TRUSTEE’S OPPOSITION TO THE
DEBTOR’S MOTION SEEKING ENTRY OF AN ORDER DIRECTING THE CHAPTER
   13 TRUSTEE TO DISGORGE AND FOR PAYMENT OF ATTORNEYS ‘ FEES; AND
  (B) THE CHAPTER 13 TRUSTEE’S MEMORANDUM OF LAW IN OPPOSITION TO
       DEBTOR’S MOTION FOR DISGORGEMENT OF ALL FEES PAID TO THE
                                          CHAPTER 13 TRUSTEE

To the Honorable Robert E. Grossman,
United States Bankruptcy Judge:

        The Debtor Julia F. Soussis (“Soussis” or the “Debtor”), by and through her successor

attorney, Jeffrey Herzberg, P.C., files this reply to: (a) the United States Trustee’s opposition to

the Debtor’s motion seeking entry of an order directing the Chapter 13 Trustee to disgorge and

for payment of attorneys’ fees; and (b) the memorandum of law in opposition to debtor’s motion

for disgorgement of all fees paid to the Chapter 13 Trustee, states as follows:

        1.      The Debtor filed her notice of hearing and motion for disgorgement of Chapter 13

fees, the reimbursement of attorney’s fees pursuant to the Federal Tort Claim Act (the “Federal

Tort Claims Act”) and for other relief dated August 11, 2020 and the: (a) United States Trustee

(the “UST”) filed its opposition thereto dated September 2, 2020; and (b) Chapter 13 Trustee

filed his undated memorandum of law in opposition (filed on the ECF court-computer system on

September 3, 2020). Soussis is now filing her reply to the oppositions by the UST and the

Chapter 13 Trustee. Please note that while the pleadings appear different, the oppositions by the

UST and the Chapter 13 Trustee rely heavily on the provisions set forth in 28 U.S.C. §586(e)(2)

and Nardello v. Balboa (In re Nardello), 514 B.R. 105, 110 (D.N.J. 2014), but do not address: (a)

                                                    1
      Case 8-19-73686-reg          Doc 46   Filed 09/08/20     Entered 09/08/20 08:44:41




the provisions set forth in 11 U.S.C. §1326; (b) the differences between Sections 1226

(applicable to Chapter 12 cases) and 1326 (applicable to Chapter 13 cases); and (c) the progeny

of case law interpreting the holding in In re Nardello.

       2.      The UST and the Chapter 13 Trustee also failed to address that the Chapter 13

Trustee unilaterally, without any notice to the Debtor or the issuance of an order from this

Honorable Court, periodically transferred $20,592.00 to himself and/or to the UST. The only

authority that the UST proffered for making the unilateral withdrawals was the provisions set

forth in 28 U.S.C. §586(e)(2) without any consideration of the provisions set forth in Section

1326 of the Bankruptcy Code. Section 1326(a)(2)(A) specifically states:

       “If a plan is not confirmed, the trustee shall return any such payments not
       previously paid and not yet due and owing to creditors pursuant to paragraph (3) to
       the debtor, after deducting any unpaid claim allowed under section 503(b).”

(Emphasis Added). In short, the UST and the Chapter 13 Trustee are seeking to disavow the

provisions set forth in Section 1326 of the Bankruptcy Code. A greater discussion as to the

interplay of these statutes appeared in the motion and will be further addressed below.

       3.      It should be noted that both the UST and the Chapter 13 Trustee attempted to

portray Soussis in a negative light given the number of her prior Chapter 13 filings, but failed to

note that the Chapter 13 Trustee failed to prevail in a motion for dismissal of the current Chapter

13 action due to bad faith or the like. In fact, the Chapter 13 Trustee and/or the UST was able to

unlawfully and improperly retain the $20,592 in payments due solely to the continuation of the

current Soussis Chapter 13 case.

       4.       Soussis only sought the dismissal of the current Chapter 13 case upon the

encouragement of the undersigned counsel due to the passage of a new statute under the laws of

the State of New York, namely RPAPL §1302-a which became effective on December 23, 2019.



                                                 2
      Case 8-19-73686-reg        Doc 46    Filed 09/08/20     Entered 09/08/20 08:44:41




RPAPL §1302-a created the right of Soussis to contest the standing of the mortgagee

notwithstanding her prior default in answering the state court summons and complaint. And,

upon information and belief, Soussis was always seeking to contest the standing of the

mortgagee to commence and prosecute the state court action since the issuance of the state court

default judgment; that was indeed the purpose of the appeal by Soussis to the Supreme Court of

the State of New York, Appellate Division, Second Judicial Department (the “Second Dept”),

namely to ultimately contest the standing issue given the proffer by the mortgagee of a lost note

affidavit. In fact, the undersigned counsel would probably have encouraged Mr. Guerrero to

seek to vacate and annul the mortgage (secured claim) by this Honorable Court if counsel felt

confident that Soussis was not going to be burdened by the doctrines of res judicata/collateral

estoppel notwithstanding that the Supreme Court of the State of New York, County of Nassau,

did not make a specific finding on the standing issue.

       5.      And as stated in Paragraph No. 9 of the motion, Soussis would not have opposed

the awarding of reasonable compensation to the Chapter 13 Trustee, but a Chapter 13 trustee fee

of $20,592.00 in an unconfirmed Chapter 13 case is excessive especially compared to the $4,000

that Ivan E. Guerrero, Esq. received as the Debtor’s Chapter 13 attorney.

               Relationship Between 28 U.S.C. §586(e)(2) and 11 U.S.C. §1326

       6.      The UST and the Chapter 13 Trustee highlighted that certain provisions set forth

in 28 U.S.C. §586(e)(2) would appear to permit and authorize the unilateral taking of said

moneys by the Chapter 13 Trustee, however, said provisions must be examined along with the

provisions set forth in Section 1326 of the Bankruptcy Code. And Section 1326(a)(2)(A) of the

Bankruptcy Code specifically prohibits the unilateral taking of any fees by the Chapter 13

Trustee and/or the UST as set forth in the motion and above except awarded administrative



                                                3
      Case 8-19-73686-reg          Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




expenses pursuant to Section 503(b) of the Bankruptcy Code. And the Chapter 13 Trustee never

sought to be awarded administrative expenses pursuant to Section 503(b) of the Bankruptcy

Code. Please see Footnote 12 in In re Crispin, 2019 Bankr. LEXIS 1575 at 13 (Bktcy. D. N.M.

2019).

         7.     In support of their positions, the UST and the Chapter 13 Trustee cited

extensively from Nardello v. Balboa (In re Nardello), 514 B.R. 105, 113 (D.N.J. 2014)

(“Nardello”). However, the UST and the Chapter 13 Trustee failed to note that the holding in

Nardello was widely criticized by numerous courts thereafter, who have maintained the better

reconciliation of the conflicts in the language, if any, between the two (2) statutes are set forth in

In re Acevedo, 497 B.R. 112 (Bkrtcy. D.N.M. 2013)(an en banc decision) and In re Dickens, 513

B.R. 906 (Bkrtcy. E.D. Ark. 2014). In fact, Sikes v. Samuel, 559 B.R. 135, 2019 U.S. Dist.

LEXIS 133758 (W.D. La. 2016) is a case as to whether the Chapter 13 trustee was entitled to

retain his percentage commission on insurance proceeds received by the Chapter 13 trustee due

to a motor vehicle accident involving the Chapter 13 debtor’s vehicle and which retention of fees

was objected to by the secured creditor (the lien holder of the car) and the debtor, Sikes v.

Samuel stated at 559 B.R. 139-140:

         “Additionally, to the extent the Nardello court interpreted 28 U.S.C. §586(e)(2), the
         Court finds its analysis unpersuasive. Though the Nardello court did recognize the
         statute’s language stating that only payments received by the trustee ‘under plans’ qualify
         for the payment of a fee to the trustee, the court never fully addressed this issue. See id..
         at 110-12, 116-17. Instead, though the court quoted the ‘under plans’ language, it
         concluded that ‘amounts received under plans refers to all monies received by the
         standing trustee,’ essentially ignoring the ‘under plans’ language, it concluded that
         ‘amounts received under plans refers to all monies received by the standing trustee,’
         essentially ignoring the ‘under plans’ language. Id. at 111. The debtor argued that
         because a part of the proceeds of the sale were never the debtor’s property at all but
         instead belonged to the co-owners, the payment… Thus, because of the factual
         differences between this case and Nardello and the fact that the Court finds Nardello’s
         interpretation of 28 U.S.C. §596(e) to be inconsistent with the statute’s plain language,
         the Court does not find the Nardello analysis persuasive.”

                                                   4
      Case 8-19-73686-reg        Doc 46     Filed 09/08/20    Entered 09/08/20 08:44:41




In fact, In re Dickens stated at 513 B.R. at 907-908:

       “The issue before the Court is whether the Trustee is permitted to retain a collected
       percentage fee provided for by 28 U.S.C. §586 when the Debtors’ case was dismissed
       prior to confirmation of a plan. This issue has been percolating through the courts
       recently. Joined by the U.S. Trustee, the Trustee asserts that §586 unambiguously
       provides for the retention of the fee in such cases. The Debtors argue that §586 is
       ambiguous and must be read in conjunction with 11 U.S.C. §1326(a) of the Bankruptcy
       Code. By reading these statutory provisions together, the Debtors maintain that they are
       entitled to a refund of certain percentage fees collected by the Trustee in their case. For
       the reasons set forth below, the Court finds that the Trustee must remit the percentage fee
       to the Debtors.”

(Footnote Omitted. In reconciling the differences between Acevedo/Dickens and Nardello, In re

Lundy, 2017 Bankr. LEXIS 3317 (Bkrtcy. N.D. Ohio 2017), In re Crespin, 2019 Bankr. LEXIS

1575 (Bkrtcy. D.N.M. 2019) and In re Evans, 2020 Bankr. LEXIS 382 (Bkrtcy. D. Idaho 2020)

sided with the Acevedo/Dickens analysis. In re Evans first analyzed the provisions set forth in

Chapter 12 bankruptcy cases and recognized that Section 1226 of the Bankruptcy Code

specifically authorized and permitted the payment of Chapter 12 trustee interim payments pre-

confirmation of plan payments, whereas such interim trustee fees are disallowed in Chapter 13

cases pursuant to the provisions set forth in Section 1326 of the Bankruptcy Code. In re Evans

when analyzing the prior case law stated at 2020 Bankr. LEXIS 382 at *21-*27:

       “C. Relevant Case Law
       There is no controlling precedent or case law to which this Court is bound. Trustee relies
       on the decision of In re Nardello to support her position. 514 B.R. 105 (D.N.J. 2014). In
       that case, the debtor filed a chapter 13 petition. Id. at 106. During the pendency of the
       case, but before confirmation, a third party filed a motion seeking court approval for the
       sale of real estate jointly owned by the third party and the debtor. Id. The bankruptcy
       court authorized the sale of the property, the debtor consented to the distribution of
       proceeds, and the court ordered the proceeds to be held by the standing trustee pending
       further order from the court. Id. The court then ordered the trustee to pay the third party
       their one-half share of the proceeds from the sale of the real estate, as well as the
       remaining proceeds of the sale which debtor owed for payment of debtor’s share of the
       mortgage on the property. Id. at 107. These disbursements were made according to the
       court order not pursuant to the plan. Id. The case was then voluntarily dismissed. Id.
       The standing trustee filed a final report and accounting, retaining trustee expenses and

                                                 5
Case 8-19-73686-reg       Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




 compensation based on the pre-confirmation payment disbursements to the third party.
 Id. The debtor objected to the trustee percentage fee. Id.
 The bankruptcy court found in favor of the standing trustee. Id. The bankruptcy court
 held that §1326(a)(2) and (b) only apply to the payments made as proposed by a plan. Id.
 Because the funds on which the trustee’s percentage fee was based were not payments
 proposed by the plan, §1326(a)(2) and (b) did not apply. Id. The bankruptcy court held
 that applied, and distinguished the case from cases where no payments were made to
 creditors pre-confirmation on the grounds that the debtor had consented to the
 disbursement of funds to the third party from the sale of the jointly held real estate prior
 to plan confirmation. Id. at 108.
 The case at bar is distinguishable. Indeed, the court in Nardello distinguished the facts of
 that case from other cases because the court was considering whether the percentage fee
 payment was appropriate if payments are disbursed prior to plan confirmation but upon
 debtor approval, as well as payments received by the trustee that were not contemplated
 by the plan. On appeal, the district court distinguished Acevedo, Miranda and Rivera,
 supra at fn. 2, because, in Nardello, the standing trustee was required to hold the sale
 proceeds from the property pre-confirmation ‘even though [the] proceeds were not
 contemplated in Debtor’s initial plan. Had the Standing Trustee not been required to hold
 the sales proceeds, there would be no justification for the percentage fee sought.’ Id. at
 116.
 Here, there are no sale proceeds held by the Trustee or disbursements made, only
 payments to the Trustee pursuant to, and contemplated by, the plan pre-confirmation.
 The debtor did not consent to any disbursements by the trustee prior to confirmation.
 Additionally, the Trustee was not required to disburse any creditor payments like the
 trustee in Nardello prior to plan confirmation. Thus, Nardello is not on point.
 Next, the U.S. Trustee disagrees with a New Mexico bankruptcy court’s interpretation of
 the two conflicting statutes. Dkt. No. 34. The facts of In re Acevedo are similar to those
 presented here. 497 B.R. 112. (Bankr. D.N.M. 2013). In that case, the debtors filed a
 chapter 13 bankruptcy petition, made payments to the trustee pursuant to the plan, but the
 plan was never confirmed. Id. at 114-15. Instead, the chapter 13 case was converted to a
 chapter 7. Id. The trustee kept a commission on the payments received from the debtors
 and disbursed the remaining balance. Id. at 115. The debtors filed motions to disgorge
 the fees retained by the trustee. Id. The trustee and the Office of the United States
 Trustee objected. Id. The court required disgorgement, reasoning that there were at least
 three ways to construe §586(e)(2), and the ‘most harmonious reading of the two statutes
 is that §586(e)(2) directs the trustee to collect and hold the percentage fees pending plan
 confirmation, while §1326(a)(2) tells the trustee when and how to disburse payments
 after confirmation or denial of confirmation, including the trustee’s percentage fee.’ Id.
 at 122.
 The U.S. Trustee argues, ‘even the court in Acevedo conceded that it was engaging in ‘a
 somewhat unnatural reading of section 586(e)(2).’’ Dkt. No. 34 (quoting In re Acevedo,
 497 B.R. at 124). However, it is important to consider the full context of that quotation.
 The Acevedo court goes on to say, in the very next sentence, ‘The only alternative,
 however, is a substantially less natural reading of §1326(a).’ Id. at 124-25. ‘What’s
                                          6
Case 8-19-73686-reg       Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




 good for the goose is good for the gander.’ Bates v. Jones, 131 F.3d 843, 861 (6th Cir.
 1997). If ‘a somewhat unnatural reading’ would be unfavorable, a ‘substantially less
 natural reading is even more unfavorable.
 The Trustee directs the Court to the holding in In re Antonacci, No. BK-S-08-23349-LBR
 (Bankr. D. Nev. Dec. 27, 2011). The Court has reviewed that docket. The docket
 number in that case to which the Trustee cites is the U.S. Trustee’s brief in support of the
 standing chapter 13 trustee’s entitlement to fees. Brief of the Acting United States
 Trustee regarding the Trustee’s entitlement to fees at 168. In re Antonacci, No. BK-S-
 08-23349-LBR (Bankr. D. Dec. 27, 2011). The U.S. Trustee in that case has a similar
 argument to the U.S. Trustee in this case. Here, the Trustee argues that the decision in
 Antonacci ‘was instrumental in causing the policy change in the [U.S.] Trustee’s
 Handbook… Dkt. No. 39.
 In an article focusing on chapter 13 issues and projects in 2014, published by the
 Executive Office for U.S. Trustees, Martha Hallowell, the Deputy Assistant Director for
 Standing Trustee Oversight, discussed the policy change mentioned by the Trustee. See
 Martha Hallowell, Successful Projects in 2014 Include Training, Percentage Fee Policy
 and Unsecured Claims Review, EXEC. OFFICE FOR U.S. TRS.,
 https://www.justice.gov/us/file/nactt_201503.pdf/download. The percentage fee policy
 was changed in July 2012 in response to the Antonacci decision, informing ‘standing
 trustees that they could collect and retain a percentage fee on receipts in cases that
 dismiss or convert prior to confirmation. Id. In 2014, the percentage fee policy was
 changed again. Id. This change allowed standing trustees to collect their fees upon
 receipt of payment. Id. The article states that the ‘policy conclusion was the result of a
 detailed analysis of 28 U.S.C. §586(e)(2) as part of our brief filed in In re Antonacci …’
 Id. (emphasis added). Thus, the policy change, in part, was a result of the U.S. Trustee’s
 own detailed analysis as part of the brief it filed in Antonacci.
 The order granting trustee’s fees in Antonacci is not so detailed. It is two pages long and
 contains no analysis. Order Allowing Trustee Fees Under 28 U.S.C. §586(e) at 171, In re
 Antonacci, No. BK-S-08-23349-LBR (Bankr. D. Nev. Dec. 27, 2011). Accordingly, this
 Court does not find that order to be persuasive to the analysis in this case.
 The court in In re Dickens cites numerous cases and court orders that fall on both sides of
 this issue. In re Dickens, 513 B.R. at 908, n.1. That court found, notably, ‘none of the
 reported orders supporting the retention of the percentage fee provide an extended
 statutory analysis of the issue, and in some cases, it appears no objection or responsive
 pleading was filed.’ Id.
 Conclusion
 This Court believes the correct interpretation falls in line with the reasoning of Acevedo.
 Dickens and Lundy. Section 586(e)(2) directs the trustee to collect and hold the payments
 pending plan confirmation and the source from which to collect the percentage fee, while
 §1326(a)(2) tells the trustee when and how to disburse payments before or after
 confirmation. Accordingly, the trustee must hold the payments in her possession until
 confirmation or denial of confirmation. If a chapter 13 case is dismissed, pre-
 confirmation, as in this case, the trustee shall return any such payments not previously

                                          7
       Case 8-19-73686-reg       Doc 46      Filed 09/08/20     Entered 09/08/20 08:44:41




        paid and not yet due and owing to creditors to the debtor, including the trustee’s
        percentage fee. Debtor’s objection to the Trustee’s final report and account is sustained.”
(Footnotes Omitted) (please note that the UST cited Antonacci in support of its position in

Paragraph No. 29 of the UST Oppositon). In re Lundy, 2017 Bankr. LEXIS 3317 (Bkrtcy. N.D.

Ohio 2017) concluded that the Chapter 13 trustee is not entitled to collect and/or retain any fees

if the Chapter 13 case is dismissed or converted prior to plan confirmation. When considering

the interpretation of the interplay of 28 U.S.C. §586(e)(2) and Section 1326 of the Bankruptcy

Code as set forth in In re Nardello, In re Lundy stated at 2017 Bankr. LEXIS 3317 at *19-*20:

        “The court also finds the interpretation in Nardello to be a strained reading of §1326(b).
        This court finds reference to ‘each payment to creditors under the plan’ clearly suggests
        more than one payment to creditors and is a reference to periodic payments due to
        creditors under a confirmed Chapter 13 plan. Cf. In re DeSardi, 340 B.R. 790, 809
        (Bankr. S.D. Tex. 2006)(‘’[P]ayment to creditors under the plan’ refers to periodic partial
        payments on claims.’). Also, reference in §1326(b)(1) to payment of claims specified in
        §507 is the priorities provision of the Bankruptcy Code. Priority claims are not paid until
        a plan is confirmed. Likewise, reference in §1326(b)(3)(A) to the manner in which the
        unpaid compensation of a Chapter 7 trustee is to be paid after dismissal or conversion to a
        Chapter 13 case – ‘over the remaining duration of a plan … by monthly payments’ –
        clearly refers to a confirmed plan. 11 U.S.C. §1326(b)(3)(A). There is no suggestion in
        §1326(a)(2) or §1326(b) that unpaid Chapter 7 trustee compensation may be paid before
        confirmation of a debtor’s Chapter 13 plan. The court thus reads §1326(b) as setting
        forth priority payments to be made before or at the time of payment to creditors under a
        confirmed plan. See id. (quoting S. Rep. No. 95-989 at 142 (1978), 1978 U.S.C.C.A.N.
        5787, 8928 (‘Section 1326 supplements the priorities provisions of section 507.’)). The
        court concludes that §1326(b) does not contemplate payment of the trustee’s percentage
        fee if a debtor’s Chapter 13 plan is never confirmed. Acevedo, 497 B.R. at 121.”

And In re Lundy emphasized at 2017 Bankr. LEXIS 3317 at *20 that while the language of

§1326 is clear and lucid, it is the language set forth in 28 U.S.C. §586(e)(2) that lacks clarity and

identifies the three possible constructions set forth in Acevedo and Dickens; please see Soussis’s

motion papers for said analysis of the three (3) possible constructions. In re Lundy stated at *26-

*28:

        “To the extent the Nardello court’s conclusion was based on the fact that the real estate
        sale proceeds were not a source of the payments proposed by the debtor’s plan and thus
        that §1326(a)(2) did not apply, the case is factually distinguishable. All of the payments

                                                  8
      Case 8-19-73686-reg          Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




       to the Trustee in this case were payments under Debtors proposed plan(s). To the extent
       the court’s conclusion was based on its determination that §1326(a)(2) is silent as to
       whether the percentage fee must be returned when a plan is not confirmed, its analysis is
       unpersuasive. As discussed earlier, §1326(a)(2) addresses what the trustee must do with
       the payments ‘made under paragraph (1)(A),’ which are described as payments ‘in the
       amount – proposed by the plan.’ Even the Nardello court found that the amounts
       received by the trustee under the plan ‘cover both payments to creditors and the trustee’s
       percentage fee.’ Id. at 112-13. The payment amounts that must be returned to debtors
       when their plan is not confirmed must include the trustee’s percentage fee.

       In summary, the court concludes that §586(e)(2) requires a standing Chapter 13 trustee to
       collect the applicable percentage fee from all payments that the trustee receives under
       both confirmed and unconfirmed plans and to hold the fee collected pending plan
       confirmation. Disbursement of the payments being held, which include the percentage
       fee, is governed by §1326(a)(2) and (b). Where a plan is not confirmed, §1326(a)(2)
       requires the trustee to return all such payments, including the statutory percentage fee
       being held by the trustee, after deducting any allowed administrative expense claims.”

Please see also In re Crespin, 2019 Bankr. LEXIS 1575 (Bkrtcy. D.N.M. 2019) (please note it is

the same federal district that decided In re Acevedo and by one of the same bankruptcy judges).

       8.         It should be further noted that neither the UST nor the Chapter 13 Trustee

commented upon the List of Changes and Updates to the Handbook for Chapter 13 Standing

Trustees dated May of 2015 (Exhibit C of the Soussis Motion). The supplement stated in

pertinent part:

       “If the plan is dismissed or converted prior to confirmation, the standing trustee must
       reverse payment of the percentage fee that had been collected upon receipt if there is
       controlling law in the district requiring such reversal or ,,,:”

Interestingly, neither the UST nor the Chapter 13 Trustee commented why there is a difference in

districts when both Section 1326 of the Bankruptcy Code and 28 U.S.C. §586(e)(2) are uniform

laws throughout our country.

       9.         Accordingly, as set forth in the Soussis motion papers and above, the Chapter 13

Trustee must return all of the plan payments made by Soussis, without subtracting his percentage

fee. In fact, it probably was unlawful for the Chapter 13 Trustee to take any periodic percentage



                                                   9
      Case 8-19-73686-reg        Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




fees until and unless the Chapter 13 plan is confirmed in accordance with the provisions set forth

in Section 1326 of the Bankruptcy Code.

  Soussis Is Entitled to Attorneys’ Fees in Accordance with the Federal Torts Claim Act

       10.     The UST claimed in its opposition that Soussis is not entitled to attorney’s fees in

accordance with the provisions set forth in 28 U.S.C. §1346(b) as the Trustee is not an employee

of the federal government and Soussis’ failure to exhaust the administrative agency remedies. 28

U.S.C. §1346(b) generally provides:

       “for injury or loss of property, or personal injury or death caused by the negligent or
       wrongful act or omission of act by an employee of the Government while acting within
       the scope of his office or employment, where the United States, if a private person,
       would be liable to the claimant in accordance with the laws of the place where the act or
       omission occurred.”

(Emphasis Added). The UST argued that pursuant to United States v. Crispo, 306 F.3d 71, 82,

2002 U.S. App. Div. LEXIS 20324 (2nd Cir. 2002) that a private bankruptcy trustee is not a

governmental employee, but United States v. Crispo also stated at 306 F.3d at 81:

       “The Bankruptcy Act of 1898, 30 Stat. 544 (Bankruptcy Act), which created the position
       of bankruptcy trustee, gives us the answer to both questions. The answer in each case is
       ‘yes.’ In §1 of the Bankruptcy Act, entitled ‘Meaning of Words and Phrases,’ Congress
       that the term ‘officer’ shall include clerk, marshal, receiver, referee, and trustee.’
       (Emphasis Added). Thus, in the specific context of bankruptcy proceedings, Congress
       placed trustees in the category of court officers that Cammer would list as paradigmatic
       conventional officers. Accordingly, a trustee in bankruptcy is also a conventional court
       officer protected by the court officer prong of §1503 (18 U.S.C. §1503 – an obstruction
       charge against a bankrupt debtor who threatened the attorney employed by the Chapter 7
       trustee)”

(Emphasis Added). See also Conn. Bar Ass’n v. United States, 620 F.3d 81, 98, 2010 U.S. App.

Div. LEXIS 18894 (2nd Cir. 2009). Please note that both United States v. Crispo and Conn. Bar

Ass’n v. United States concerned events that occurred since the enactment of the Bankruptcy

Code. Accordingly, if the trustee in bankruptcy is an officer of the Court whereby a bankrupt

debtor was prosecuted for threatening the attorney for the trustee and/or members of her family

                                                10
      Case 8-19-73686-reg        Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




on federal obstruction of justice charges, there is no reason to declare that a standing Chapter 13

trustee appointed and supervised by the Office of the United States is not likewise an officer of

the federal court. And I would daresay that if an officer of the Court misappropriated trust funds

from the court registry that said officer would be subject to an action to a FTCA action. But

assuming arguendo that the Chapter 13 Trustee is not subject to the FTCA provisions, the UST

remains subject to FTCA actions.

       11.     The UST may also argue that Section 101(27) of the Bankruptcy Code provides

an exception from the term “governmental unit” for the United States trustee serving as a trustee

in a case under this title. Herein, the UST was not serving in the capacity of the Chapter 13

trustee in the Soussis bankruptcy case. Additionally, the FTCA action seeking the payment of

attorney’s fees is not being prosecuted pursuant to the provisions to the Bankruptcy Code, but

rather, the inappropriate dissipation and taking of the escrow moneys which would be an

unlawful conversion under the laws of the State of New York and a breach of a fiduciary duty to

safeguard trust funds as demonstrated in the motion papers. And 28 U.S.C. §959(a) specifically

provides that a trustee “may be sued, without leave of the court appointing them, with respect to

any of their acts or transactions in carrying on business connected with such property.”

Additionally, as recognized by the UST in Paragraph No. 21 of its Opposition, “any excess fees

must be remitted to the United States Trustee System Fund. 28 U.S.C. §§586(e)(1), (2),

589a(b)(8).”

       12.     And it may be further argued that the UST is not liable for discretionary acts

committed by a Chapter 7 trustee, Sharifeh v. Fox, 549 B.R. 495, 529 (Bkrtcy. N. D. Ill. 2016),

In re Bernard L. Madoff Inv. Secs., LLC, 2016 U.S. Dist. LEXIS 91675 (S.D.N.Y. 2016).

However, the dissipation of escrow funds is not a discretionary act, but rather the proper



                                                11
       Case 8-19-73686-reg        Doc 46     Filed 09/08/20      Entered 09/08/20 08:44:41




maintenance and retention of all of the moneys in the Trustee’s escrow account is a mandatory

act.

        13.    The UST and its officer are also required to properly supervise the administration

of cases and trustees under chapter 13 of title 11. Please see 28 U.S.C. §586(a)(3). And as part

of said duty, the UST is to: (a) prepare procedural guidelines adopted by the Executive Office of

the United States Trustee, 28 U.S.C. §586(a)(3(A)(i); and (b) “deposit or invest under section

345 of title 11 money received as trustee in cases under title 11. 28 U.S.C. §586(a)(5). And

further as part of their responsibilities, the officers of the UST is to review the accuracy of the

final report filed by the trustee. Please see Eresian v. Koza (In re Koza), 375 B.R. 711, 717 (1st

Cir. BAP 2007). Please see Bankruptcy Rule 5009(a). And it is indisputable that the officers of

the UST are governmental officers.

        14.    Accordingly, if there was a failure by the trustee to abide by the provisions set

forth in the Bankruptcy Code due to errors in the handbook prepared by officials of the UST, the

UST should bear said responsibility. Herein, the inconsistency in the UST guidelines are

apparent; the handbook as noted in In re Evans permitted Chapter 13 trustees to retain his or her

percentage fee when a Chapter 13 case is dismissed or converted prior to plan confirmation

based solely on its brief in Antonacci in 2011 and not based on an analysis by the Bankruptcy

Court; thereafter, in 2015, as evidenced by the supplement to the handbook as demonstrated in

Exhibit “C” to Soussis motion, the UST stated that:

        “If the plan is dismissed or converted prior to confirmation, the standing trustee must
        reverse payment of the percentage fee that had been collected upon receipt if there is
        controlling law in the district controlling law in the district requiring such reversal or if
        (after consultation with the United States Trustee) the standing trustee determines there
        are other grounds for concern.”




                                                  12
      Case 8-19-73686-reg        Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




The UST has still not proffered any authority or representation as to why the above-referenced

supplement differs between districts when the Bankruptcy Code is a uniform law throughout the

laws of the United States, which may differ solely due to the various property and exemption

laws of the various states.

       15.     Herein, the first deposit into the Trustee’s escrow account was June 19, 2019 and

on the same date, the Trustee disbursed moneys from said escrow account; on July 24, 2019, the

Debtor paid $1,000,00 and the Trustee disbursed $15 out of the escrow account. And the

disbursement of $341,508.00 to Soussis did not take place until July 22, 2020. Accordingly, the

Trustee had possession of the escrow moneys for over a year and not once did the UST question

the multiple disbursements from the escrow account or even advise this Honorable Court and the

Debtor as to the questionable disbursements from the escrow account. And was any of the

Soussis percentage fees transferred to the UST System Fund? Was the UST “asleep at the

wheel?”

       16.     And there was also a failure of the mandatory provision set forth in the

Bankruptcy Code to promptly review said trustee’s final report. The UST was required to

immediately bring errors in the final report to the attention of the trustee, the Bankruptcy Court

and to the Debtor In the current matter, the officers of the UST had failed to do so in a timely

manner.

       17.     Finally, in Paragraph Nos. 52 through 54 of the UST Opposition, the UST

claimed that Soussis had not exhausted her administrative procedures. However, as stated in

Binder & Binder PC v. Barnhart, 481 F.3d 141, 2007 U.S, App. Div. LEXIS 7133 (2nd Cir. 2006)

at 481 F.3d at 151, this Honorable Court has federal question jurisdiction under the provisions

set forth in 28 U.S.C. §1331 because, if such jurisdiction were unavailable, Soussis would be



                                                13
      Case 8-19-73686-reg         Doc 46     Filed 09/08/20     Entered 09/08/20 08:44:41




unable to obtain any judicial review of its claim for reimbursement of attorney’s fees in

accordance with the FTCA, especially as there is no administrative agency that has jurisdiction

over this matter. And it should be further noted that 28 U.S.C. §1334(a) grants the District Court

jurisdiction to hear and determine cases all cases under title 11. Please see also 28 U.S.C.

§157(a). And 28 U.S.C. §157(b)(1) provides:

         “Bankruptcy judges may hear and determine all cases under title 11 and all core
         proceedings arising under title 11, or arising in a case under title 11, referred under
         subsection (a) of this title, and may enter appropriate orders and judgments, subject to
         review under section 158 of this title.”

Accordingly, it is indisputable that this Honorable Court has the jurisdiction to hear and

determine the FTCA claim, or at least, make appropriate findings for referral to the District

Court.

         WHEREFORE, for the reasons set forth in the Motion and above, Soussis respectfully

requests this Honorable Court to issue an order requiring the disgorgement of the percentage fees

retained by the Trustee, the award of attorney’s fees pursuant to the FTCA in an amount that this

Honorable Court believes is fair and reasonable, but up to a maximum of 25% of the amount

ordered disgorged and for such other and further relief as is just and proper.

Dated:          Hauppauge, New York
                September 8, 2020

                                               JEFFREY HERZBERG, P.C.
                                               Attorney for Debtor Julia Soussis

                                               By:__/s/ Jeffrey Herzberg____
                                                      Jeffrey Herzberg
                                               300 Rabro Drive, Suite 114
                                               Hauppauge, New York 11788
                                               (631) 761-6558
                                               jeff@jherzberglaw.com




                                                 14
Case 8-19-73686-reg   Doc 46   Filed 09/08/20   Entered 09/08/20 08:44:41




                                  15
